Citation Nr: 0426797	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-21 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to August 6, 1991 for 
an award of service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from June 1965 to May 1967 and 
from August 1967 to October 1973.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
VA must also generally advise a claimant to submit any 
additional information in support a claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  
Preliminary review of the file reveals that the veteran has 
not yet received the required notification.

Although the veteran's claim of service connection was 
granted and he appealed the downstream element of the 
effective date, the veteran was never provided a VCAA letter 
with regard to the service connection claim.  Thus, the claim 
must remanded for a VCAA notification letter.  Cf. VAOPGCPREC 
08-03 (2003).  

Although the Board regrets the additional delay of this 
matter, this case must be remanded to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
and any representative to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  

2.  After affording the veteran the 
appropriate opportunity to respond, the 
RO should again review the appealed issue 
considering all of the evidence of 
record.  If the benefit sought on appeal 
remains denied, the veteran and any 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




